Hill, J.
1. A ground of a motion for a new trial because of newly discovered evidence is without merit where no affidavits of the alleged newly discovered witnesses are attached to the motion, though referred to in the ground thereof, and where there is no affidavit as to the character, credibility, etc., of such witnesses, and the affidavit of the movant and his counsel as to diligence merely states the conclusion that they could not have discovered the alleged new evidence by the use of ordinary diligence.
2. Where, on the trial of a claim case, the judge in his instructions to the jury covered the issues, it is not cause for a new trial that he did not more fully adapt his language to the facts of the case, in the absence of a special request in writing so to do.

Judgment affirmed.


All the Justices concur.